Title: From John Adams to John Quincy Adams, 28 March 1816
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy March 28 1816

Your favours of 5. and 8th of Jan. are recd. and thankfully recd and read with inexpressible delight,—Notwithstanding your Calvinism.!!! For We Unitarians, One of whom I have had the Honour to be, for more than Sixty Years; do not indulge our Malignity in profane Cursing and Swearing, against you Calvinists; one of whom I know not how long you have been. You and I, once Saw Calvin and Arius, on the Plafond of the Cathedral of St. John the Second in Spain roasting in the Flames of Hell. We Unitarians do not delight in thinking that Plato and Cicero, Tacitus Quintilian Plyny and even Diderot, are Sweltering under the Scalding drops of divine Vengeance, for all Eternity.
You have hazarded your Sight by reading Search the first; I have almost Sacrificed mine in reading Search the Second. I have read nine Volumes, am now reading the Tenth and the Eleventh lies before me, of the “Correspondance Litteraire Philosophique, critique &c of the Baron de Grimm. I am told there are Sixteen Volumes. I wish to know the Price, of the whole Work. and if it is not extravagant, to have it purchased for me. It is the best Account of the Rise and progress of the French Revolution and the best Apology for Your Fathers Opinion of it, and his Conduct relative to it, that has yet appeared. His Materialism and his Fatalism I despize as much as I do that of Tacitus Quintilian Pliny Priestly or Diderot; or of Ocellus or Timæus: but his Character of the French Nation and of every thing I Saw, heard or read in France is correct and exact.
I am reading also another Work in four Volumes in 12o. Histoire Generale, de la Naissance et des Progres de la naissance Compagnie De Jesus, et l’analyse de Ses Constitutions et Préviledges ou il es prouvé, 1. Que les Jesuites ne sont pas reçus de droit Specialment en France; et que quand ils le seroient, ils Le sont pas tolerables. 2. Que, par la nature même de leur Institut, ils ne sont pas recevables dans un Etat police. A. Amsterdam. 1761.
Can you inform me who was the Author of this Work.? He appears to have been a Catholick; for the Catholicks hated, in general, the Jesuits as much as the Jesuits, Supported by Popes and Kings, despised insulted cheated and pillaged them. 2dly. Can you inform me whether this Work has been translated into English? If it has, I wish to have it, at any rate. I have it in French: but I want it should be read in this Country.
We do not expect to be “Saved” or damned for Unitarianism, or any other Philosophical or metaphiscal or Theological opinions; but by Sincerity Candour Charity Benevolence and Beneficence: or their Contraries.
You may cry, “Mercy” but to judge of your Athanatian Creed you must read the Acta Sanctorum of the Bollandists. You must write an honest ecclesiastical History. Voltaire or Gibbon ought to have written it; but they dared not.
What do you call “The Bible”? The Translation by King James the first? More than half a Catholick.?
When you have read “Search” you must become yourself a Search, before you proclaim to the World; before you pledge yourself; before you Settle any opinion of the first Philosophy and the true Theology.
An incarnate God!!! An eternal, Self existent, omnipotent omnipresent omnicient Author of this Stupendous Universe, Suffering on a Cross!!! My Soul Starts with horror, at the Idea, and it has Stupified the Christian World. It has been the Source of almost all the Corruptions of Christianity.
I have in my Office two Volumes of Institutes of Cannon Law, which I purchased and read fifty Years ago in Part, i.e. in 1766. If you or my dear George was here I would Send for it and quote it. But now I must quote it from Memory. “Whoever is not within the Pale of the Catholick, Apostolic and Roman Church Proculdubio, etermæ damnationis fluctibus Obruetur. I was not Scared by this dreadful denunciation. I laughed at it as heartily as I did at the Remonstrance of the Catholic Bishops and Priests to the King of the Netherlands made this or last Year in which this Sacred Cannon Law was appealed to as infallible.
“The Bible a Rule of Faith.”! What Bible? King James’s? The Hebrew? The Septuagint,? The Vulgate? The Bibles now translated or translating into Chinese, Indian, Negro and all the other Languages of Europe Asia and Affrica? Which of the thirty thousand Variantia are the Rule of Faith?
Your Anecdotes of your Friend Brzozowsky, General of The Jesuits, are really curious. If you have forgotten Pascals Provincial Letters, read them again. But especcially read The History I have just now requested you to buy. Read the History of the Count D’Aranda and Count Olavides. read D’Argens, read the Butte of the Pope abollishing the Order and the Arrets by which they were banished from all the States of those Bourbons who are now reviving them for any Thing I know.
I believe you was in as little danger of Conversion to Transubstantiation as I was when a Jesuit was taking that Picture which has represent’d me like an Old Woman throughout the U.S. In a dark cold Closet in cold Weather, he was preaching to me on that Text “This is my Body,” all the time I was Sitting Speechless as a Statue.
Your Reflections on the State of Things are profound as well as elegant, I can add nothing to them, nor Substracst any Thing from them. I dread no War.
A